Citation Nr: 0704702	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2001.  


FINDING OF FACT

A bilateral foot disability, if present, was first manifested 
many years after service, and is not related to service, or 
to any events which occurred therein.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The veteran's claim was initially denied in May 2000, but was 
reconsidered pursuant to the VCAA in July 2001.  Before that 
decision, in April 2001, he was sent a letter advising him of 
the information necessary to substantiate a claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not told, in so many words, to provide any relevant 
evidence in his possession, the comprehensive listing of the 
types of evidence which may be relevant served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, he was told that 
it was ultimately his responsibility to ensure VA had all 
relevant evidence.  

In a letter dated in April 2006, the appellant was provided 
information regarding the rating assigned or effective date 
of a grant of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although there was no readjudication after 
this notice, since there is no rating or an effective date to 
be assigned as a result of this decision, this is harmless 
error.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records have been 
obtained.  Requests for additional records have been made, 
and any further attempts to obtain service department records 
would be futile.  See 38 C.F.R. § 3.159(c)(4).  In February 
2006, the Social Security Administration (SSA) stated that 
any SSA folder pertaining to the veteran had been destroyed.  
All potentially relevant VA records have been obtained, and 
he has not identified any other treatment, or other 
potentially relevant evidence which has not been obtained.  A 
VA examination is not warranted, because there is no 
competent evidence-lay or medical-linking the veteran's 
history of foot pain in service to any current bilateral foot 
disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  He cancelled a Board 
hearing request.

Thus, VA satisfied its duties to inform and assist the 
claimant, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim.  See 38 C.F.R. § 3.159; Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

II.  Service connection for a bilateral foot disability

The veteran claims service connection for a bilateral foot 
disability which he states originally occurred in service.  
Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

The veteran contends that he suffered from foot pain in 
service, which was diagnosed as marching boot syndrome.  He 
states that a metatarsal bar was inserted in his boots, for 
about 6 weeks, until his feet had improved.  He contends that 
some time after service, his feet began hurting again, and 
that he was told by VA doctors that his marching boot 
syndrome had returned.  

However, service medical records do not show any complaints 
or abnormal findings pertaining to the feet.  The separation 
examination in March 1974 did not contain any history of foot 
pain or injury, and examination was normal.  

After service, the first record of treatment for foot 
complaints was in July 1997.  At that time, a history of some 
unknown podiatric problem when in service was reported.  Some 
procedure had been done which improved his feet for quite a 
few years.  He said that now he had bilateral metatarsal 
pain, and felt comfortable only when wearing steel-tipped 
boots.  On a podiatry consult in March 1998, he complained of 
numbness in both feet, with a tingling sensation, and 
occasional discomfort.  A magnetic resonance imaging (MRI) 
scan was conducted which was noted to be an unremarkable 
examination of both feet, although a small cyst in eh left 
calcareous was noted incidentally.   In May 1998, the veteran 
said that the pain and numbness in his feet had been present 
for many years and were similar to the pain he had previously 
experienced in his hands, which had necessitated cervical 
spine surgery.  Upon examination, the podiatrist diagnosed 
metatarsalgia of unknown etiology, and concluded that the 
numbness and tingling were probably mechanical, and not 
likely due to nerve damage in the spine or the feet.  

In October 2000, the veteran said he had "marching boot 
syndrome" in service.  He said he had seen a doctor for his 
foot condition in service, and metal bars had been place 
across the bottom of both of the soles of his shoes from 
October to November 1970.  The veteran reported a history of 
marching boot syndrome in November 2000 and January 2001 as 
well.  However, no comment or actual diagnosis was provided 
by the treatment providers, and medical evidence which is 
simply information recorded by the examiner "unenhanced by 
any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  The podiatry clinic records 
dated through 2001 most often show a diagnosis of 
metarsalgia, with other conditions such as tendonitis, 
plantar fasciitis, neuritis, and hammertoes noted on 
occasion, but with no connection to service reported.  

Since a November 2003 laceration to the right foot in 
September 2003, the records have not shown evidence of a 
bilateral foot disability.  In November 2004, the veteran 
said he had no complaints except neck and knee pain, and that 
he was not having numbness in the feet.  Absent a current 
disability, there is no basis for service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  However, assuming 
for purposes of this discussion that the veteran continues to 
have a bilateral foot condition, there is no competent 
evidence of a nexus between the symptoms the veteran states 
resolved in service, and the bilateral foot disability he 
states began years later.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He states that his 
condition improved, and it was not until years later that it 
returned.  The veteran himself does not possess the necessary 
medical expertise to offer diagnoses or medical opinions 
regarding the cause of a condition, however.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder is evidence against the claim, as is the 
absence of any such treatment in service.  See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In sum, the veteran lacks the medical expertise to link the 
symptoms he states were present in service to the symptoms 
that appeared years later, and there is no medical evidence 
in support of the veteran's contentions regarding the issue 
of service connection for a bilateral foot disability.  
Accordingly, as the preponderance of the evidence is against 
the claim the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


